Case 17-23792         Doc 32    Filed 01/21/19     Entered 01/21/19 10:11:33          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 23792
         Waldo Flex

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/09/2017.

         2) The plan was confirmed on 10/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/16/2018.

         5) The case was Dismissed on 08/14/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-23792             Doc 32             Filed 01/21/19    Entered 01/21/19 10:11:33              Desc          Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                           $480.00
           Less amount refunded to debtor                                       $0.00

 NET RECEIPTS:                                                                                                 $480.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $0.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                  $20.71
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                                 $20.71

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim         Claim        Principal        Int.
 Name                                            Class   Scheduled      Asserted      Allowed         Paid           Paid
 Aaron's Inc                                 Secured        1,328.07           0.00        200.00        200.00          0.00
 American InfoSource LP as agent for Direc   Unsecured         466.89        466.69        466.69           6.92         0.00
 America's Financial Choice Inc              Unsecured           0.00        662.25        662.25           9.82         0.00
 City of Chicago                             Unsecured         200.00           NA            NA            0.00         0.00
 City of Chicago Department of Finance       Unsecured         244.00           NA            NA            0.00         0.00
 City of Chicago Department of Finance       Unsecured         351.34           NA            NA            0.00         0.00
 City of Chicago Department of Revenue       Unsecured         400.00      1,959.74      1,959.74          29.07         0.00
 Commonwealth Edison Company                 Unsecured         305.56           NA            NA            0.00         0.00
 Cottage Emergency Physicians                Unsecured         372.80           NA            NA            0.00         0.00
 DirecTv                                     Unsecured         216.77           NA            NA            0.00         0.00
 Fingerhut                                   Unsecured         210.47           NA            NA            0.00         0.00
 George Blackmon                             Unsecured      7,200.00            NA            NA            0.00         0.00
 Illinois Tollway                            Unsecured         128.20      3,340.00      3,340.00          49.54         0.00
 Larry Seals                                 Unsecured      3,600.00            NA            NA            0.00         0.00
 Nicor Gas                                   Unsecured         700.00           NA            NA            0.00         0.00
 Overland Bond & Investment Corp             Unsecured     21,474.00     11,052.83     11,052.83         163.94          0.00
 TCF National Bank                           Unsecured         507.57           NA            NA            0.00         0.00
 Village of Dolton                           Unsecured         200.00           NA            NA            0.00         0.00
 Xfinity                                     Unsecured         204.78           NA            NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-23792        Doc 32      Filed 01/21/19     Entered 01/21/19 10:11:33             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $200.00            $200.00              $0.00
 TOTAL SECURED:                                             $200.00            $200.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,481.51            $259.29              $0.00


 Disbursements:

         Expenses of Administration                                $20.71
         Disbursements to Creditors                               $459.29

 TOTAL DISBURSEMENTS :                                                                         $480.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/21/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
